Dec 11 2014, 10:37 am



FOR PUBLICATION

APPELLANT PRO SE:                   ATTORNEYS FOR APPELLEE REVIEW
                                    BOARD OF THE INDIANA
TERESA A. FRITZ-LINT                DEPARTMENT OF WORKFORCE
Elkhart, Indiana                    DEVELOPMENT:

                                    GREGORY F. ZOELLER
                                    Attorney General of Indiana

                                    KYLE HUNTER
                                    Deputy Attorney General
                                    Indianapolis, Indiana

                                    ATTORNEY FOR APPELLEE TRUTH
                                    PUBLISHING CO., INC.:

                                    STEVEN M. BADGER
                                    Badger Law
                                    Carmel, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

TERESA A. FRITZ-LINT,               )
                                    )
     Appellant,                     )
                                    )
            vs.                     )      No. 93A02-1404-EX-243
                                    )
REVIEW BOARD OF THE INDIANA         )
DEPARTMENT OF WORKFORCE             )
DEVELOPMENT and TRUTH               )
PUBLISHING CO., INC.,               )
                                    )
     Appellees.                     )


         APPEAL FROM THE REVIEW BOARD OF THE DEPARTMENT OF
                              WORKFORCE DEVELOPMENT
    Steven F. Bier, Chairperson, George H. Baker, Member, Lawrence A. Dailey, Member
                                    Cause No. 14-R-282



                                   December 11, 2014

                           OPINION - FOR PUBLICATION

BRADFORD, Judge

      Appellant Teresa Fritz-Lint was employed by Appellee Truth Publishing Co., Inc.,

(“Truth”) and received training, which included review of Truth’s anti-harassment policy

(“the Policy”). The Policy defined harassment as including such things as jokes about

another person’s protected status and related that violation of the Policy could result in

termination.   Fritz-Lint’s husband sent her an email containing a picture with the

following caption: “Black people started wearing their pants low, white people called it

‘saggin.’ Spell saggin backwards … those sneaky white people.” Fritz-Lint forwarded

the email to two coworkers.

      A few days later, somebody printed a copy of the picture and placed in on an

African-American coworker’s chair, who was offended and filed a complaint with Truth.

Truth investigated, and while Fritz-Lint admitted that she had forwarded the email to two

coworkers, she denied placing it on the African-American coworker’s chair.          Truth

dismissed Fritz-Lint for violating its anti-harassment policy by distributing the email to

other employees.

      Fritz-Lint filed a claim for unemployment benefits, and a claims deputy from the

Indiana Department of Workforce Development (“the Department”) found that she had


                                            2
been terminated for just cause and denied her claim.          Fritz-Lint appealed and an

administrative law judge (“ALJ”) reversed the claims deputy. Truth appealed the ALJ’s

decision to Appellee the Department’s Review Board (“the Board”), which reversed the

ALJ. Fritz-Lint appeals, contending that Truth failed to establish that she directed the

email at issue to a member of a protected class or placed a copy of the email on the chair

of a member of a protected class. Because we conclude that it was not necessary for

Truth to make either of those showings, we affirm the Board’s determination.

                       FACTS AND PROCEDURAL HISTORY

       Fritz-Lint began working at Truth in 1996. As part of retraining in October of

2013, Fritz-Lint signed the Policy, which provides, in part, as follows:

       The Elkhart Truth is committed to maintaining a work environment that is
       free of discrimination. In keeping with this commitment, we will not
       tolerate harassment of Elkhart Truth employees by anyone, including any
       supervisor, co-worker, vendor, client, customer, or any third party.

       Harassment in violation of this policy consists of unwelcome conduct,
       whether verbal, physical, or visual, that is based upon a person’s protected
       status, such as sex, color, race, religion, national origin, age, physical or
       mental disability, sexual orientation or other protected group status. The
       Elkhart Truth will not tolerate harassing conduct that affects tangible job
       benefits, that interferes unreasonably with an individual’s work
       performance, or that creates an intimidating, hostile, or offensive working
       environment. Such harassment may include, for example, jokes about
       another person’s protected status, kidding, teasing or practical jokes
       directed at a person based on his or her protected status.
       ….
       If an investigation confirms that a violation of the policy has occurred, The
       Elkhart Truth will take corrective action, including discipline, up to and
       including termination of employment.

Truth’s Ex. 1. Truth enforces its anti-harassment policy with all employees.



                                             3
       On November 15, 2013, Fritz-Lint’s husband sent her an email to which was

attached a picture bearing the caption, “Black people started wearing their pants low,

white people called it ‘saggin.’ Spell saggin backwards … those sneaky white people.”

Truth’s Ex. 2. Later that day, Fritz-Lint forwarded the email to two coworkers with the

message, “Be VERY careful who sees this. ☺” Truth’s Ex. 2.

       On or about November 18, 2013, a printed copy of the email was left on an

African-American coworker’s chair, who brought it to Truth’s human resources manager

and filed a complaint. On November 19, 2013, an investigation was conducted, and

Fritz-Lint admitted that she had received the email from her husband and forwarded it

because she found it to be a “funny joke[.]” Tr. p. 7. Fritz-Lint and both of the recipients

of the forwarded email denied having placed it on their coworker’s chair. Fritz-Lint was

terminated the same day. Truth’s Ex. 3.

       Fritz-Lint applied for unemployment benefits, and on December 20, 2013, a

Department claims deputy determined that she was not entitled to benefits as she had

been terminated for just cause. Department Ex. 1. Fritz-Lint appealed the deputy’s

determination, and, on January 28, 2014, an ALJ held a hearing. On February 7, 2014,

the ALJ issued its decision, in which it determined that Fritz-Lint had not violated the

Policy because Truth failed to establish that she had sent “any racial material to the

African American coworker.” Ex. Vol. p. 23. Truth appealed the ALJ’s decision, and,

on March 14, 2014, the Board reversed the ALJ, concluding that Fritz-Lint “forwarded an

email that she should have reasonably understood was a denigration of African


                                             4
Americans and would be considered offensive material in violation of [Truth’s] policy.”

Appellant’s Br. p. 13.

                            DISCUSSION AND DECISION

                                   Standard of Review

              The Indiana Unemployment Compensation Act provides that any
       decision of the [R]eview [B]oard shall be conclusive and binding as to all
       questions of fact. Ind. Code § 22-4-17-12(a). Review Board decisions
       may, however, be challenged as contrary to law, in which case the
       reviewing court examines the sufficiency of the facts found to sustain the
       decision and the sufficiency of the evidence to sustain the findings of facts.
       Ind. Code § 22-4-17-12(f). Under this standard, we review determinations
       of specific or basic underlying facts, conclusions or inferences drawn from
       those facts, and legal conclusions. McClain v. Review Bd. of the Ind. Dep’t
       of Workforce Dev., 693 N.E.2d 1314, 1317 (Ind. 1998).
              When reviewing a decision by the Review Board, our task is to
       determine whether the decision is reasonable in light of its findings.
       Abdirizak v. Review Bd. of Dept. of Workforce Development, 826 N.E.2d
148, 150 (Ind. Ct. App. 2005). Our review of the Review Board’s findings
       is subject to a “substantial evidence” standard of review. Id. In this
       analysis, we neither reweigh the evidence nor assess witness credibility,
       and we consider only the evidence most favorable to the Review Board’s
       findings. Id. Further, we will reverse the decision only if there is no
       substantial evidence to support the Review Board’s findings. Id.
              The Indiana Employment Security Act (“the Act”), Ind. Code § 22-
       4-17-1 et seq., is given a liberal construction in favor of employees. Id. It
       merits such a construction because it is social legislation with underlying
       humanitarian purposes. Id. The Act provides that parties to a disputed
       claim for unemployment benefits are to be afforded a reasonable
       opportunity for a fair hearing. Ind. Code § 22-4-17-3.

Quakenbush v. Review Bd. of Ind. Dep’t of Workforce Dev., 891 N.E.2d 1051, 1053 (Ind.

Ct. App. 2008).

       Indiana Code section 22-4-15-1(d)(2) provides that “‘Discharge for just cause’ as

used in this section is defined to include but not be limited to … knowing violation of a

reasonable and uniformly enforced rule of an employer[.]” Fritz-Lint does not dispute

                                             5
that the Policy is reasonable and uniformly enforced. Fritz-Lint argues that because

Truth failed to prove that she forwarded the email to a person in a protected class or

placed the email on the chair of the African American coworker, it has failed to establish

that she violated the Policy. The Board and Truth both argue that Fritz-Lint violated the

Policy by simply forwarding the email to coworkers, thereby contributing to the creation

of “an intimidating, hostile, or offensive working environment.” Truth Ex. 1.

       We agree with the Board and Truth. Fritz-Lint admits to forwarding the email to

coworkers, and, although she denied personally delivering it to her African-American

coworker, her dissemination of the offensive material allowed that delivery to occur.

Moreover, even if the offensive email had never found its way to the African-American

coworker, the mere dissemination of such material, if left unchecked, could encourage

the growth, spread, and acceptance of such attitudes in the workplace. In other words,

such actions could contribute to the creation of a hostile work environment. We have

little trouble concluding that the Board’s decision that Fritz-Lint was dismissed for just

cause, i.e., for violating the Policy, is not contrary to law.

       The determination of the Board is affirmed.

NAJAM, J., and MATHIAS, J., concur.




                                                6